ORDER
PER CURIAM.
Kendrick Douglas (“Movant”) appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 24.035 motion for post-conviction relief -without an evidentiary hearing. Movant contends that he was improperly sentenced as a persistent felony offender. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the motion court did not clearly err in denying post-conviction relief. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for the decision.
We affirm the judgment pursuant to Rule 84.16(b).